UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


                                                     )
JERRY ELLIS-HEMBY,                                   )
                                                     )
                                Plaintiff,           )
                                                     )
               v.                                    )       Civil Action No. 12-0052 (ESH)
                                                     )
BRANDON TOATLEY, et al.,                             )
                                                     )
                                Defendants.          )
                                                     )


                                              ORDER

        On March 19, 2012, defendants filed a motion pursuant to Federal Civil Rule of

Procedure 12(b)(1) and (2) to dismiss the complaint for lack of jurisdiction. On March 20, 2012,

the Court issued an order advising the pro se plaintiff to respond to the motion to dismiss no later

than April 20, 2012, and informing her that if she did not timely respond, the motion could be

deemed conceded and result in the dismissal of the complaint. (Order, Mar. 20, 2012 [Dkt. No.

6].) Plaintiff has neither responded nor sought an extension of time in which to respond.

Accordingly, it is hereby

        ORDERED that defendants’ Motion to Dismiss [Dkt. No. 5] is GRANTED as

conceded; and it is further

        ORDERED that the above-captioned matter is DISMISSED.



                                                                 /s/
                                                     ELLEN SEGAL HUVELLE
                                                     United States District Judge
DATE:          April 24, 2012